DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 05/31/2022 is acknowledged. Claims 15-20 are withdrawn as directed to non-elected inventions.

Claim Objections
Claims 11-13 are objected to because of the following informalities:  The claims recite, “non-ionic.”  For consistency to claim 1 from which these claims depend, the limitation should be amended to recite, “nonionic.”  
Claim 11 recites a Markush-type grouping of, “comprising the non-ionic surfactant in amount of 0.2-2.5 wt.%, based on the total weight of the concentrate; the organic acid component in an amount of 20-95 wt.%, based on the total weight of the concentrate; and/or the thickening agent in an amount of 0.2-2.5 wt.%, based on the total weight of the concentrate.  The semi-colon separating each of the elements of the group should be changed to a comma for proper form of the Markush-type grouping.
Similarly, claim 13 recites a Markush-type grouping of, “comprising the non-ionic surfactant in an amount of 0.01-0.5 wt.%, based on the total weight of the liquid; the organic acid in an amount of 1-20 wt.%, based on the total weight of the liquid; and/or the thickening agent in an amount of 0.01-0.5 wt.%, based on the total weight of the liquid.”  The semi-colon separating each of the elements of the group should be changed to a comma for proper form of the Markush-type grouping.
Similarly, claim 14 recites a Markush-type grouping of, “comprising the non-ionic surfactant in an amount of 0.02-0.25 wt.%, based on the total weight of the liquid; the organic acid component in an amount of 1.5-10 wt.%, based on the total weight of the liquid; and/or the thickening agent in an amount of 0.02-0.25 wt.%, based on the total weight of the liquid.”  The semi-colon separating each of the elements of the group should be changed to a comma for proper form of the Markush-type grouping.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al. US 2006/0068077.
Regarding claim 1, Uno discloses a meat treatment composition (abstract, [0012]) comprising a nonionic surfactant selected from the group consisting of saponins ([0028], [0029]) and an organic acid that is citric acid ([0040], [0041]).
Regarding claim 2, Uno discloses that the saponin is a tea saponin ([0033]).
Regarding claim 4, Uno discloses that the meat treatment composition further comprises a thickening agent (viscosity increasing polysaccharide) ([0012], [0034], [0035]).
Regarding claim 5, Uno discloses that the thickening agent is xanthan or carrageenan ([0012], [0034], [0035]).
Regarding claim 8, Uno discloses that the meat treatment composition has a pH below 6 (pH of 2.5-3) ([0041]).
Regarding claim 12, Uno discloses that the meat treatment composition is in the form of a ready to use liquid (oil in water emulsion) ([0012]) comprising the nonionic surfactant, the organic acid (pH adjusting agent is citric acid), and the thickening agent in a combined amount of at least 0.5 wt% based on the total weight of the liquid (8 parts nonionic surfactant, 0.5 parts of pH adjusting agent, 7.5 parts viscosity increasing polysaccharide) ([0012]). 
Regarding claims 13 and 14, Uno discloses that the meat treatment composition is in the form of a ready to use liquid (oil in water emulsion) ([0012]) comprising the nonionic surfactant in an amount of 0.3wt% (0.3 parts by weight of a nonionic surfactant) ([0012]). It is noted that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann et al. US 2014/0113040 in view of Uno et al. US 2006/0078077.
Regarding claim 1, Gutzmann discloses a meat treatment composition comprising an organic acid such as a C8 monocarboxylic acid (octanoic acid) ([0018]) and a nonionic surfactant ([0054]).
Claim 1 differs from Gutzmann in the recitation that the nonionic surfactant is selected from the group consisting of saponins.
Uno discloses a meat treatment composition comprising a nonionic surfactant and that nonionic surfactants include saponin ([0028]-[0029], [0033]). It would have been obvious to one of ordinary skill in the art to modify the nonionic surfactant of Gutzmann to be a saponin as taught by Uno, since the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Regarding claim 2, Gutzmann in view of Uno teaches that the saponin is tea saponin (‘077, [0033])
Regarding claim 3, Gutzmann in view of Uno teaches that the organic acid can include lactic acid (‘040, [0030], [0135]).
Regarding claim 4, Gutzmann in view of Uno discloses that the meat treatment composition comprises a thickening agent (‘040, [0046]-[0047]).
Regarding claim 5, Gutzmann in view of Uno discloses that the thickening agent is xanthan (‘040, [0046]-[0047]).
Regarding claim 8, Gutzmann in view of Uno discloses that the meat treatment composition has a pH value below 6 (‘040, [0031]).
Regarding claim 12, Gutzmann in view of Uno discloses providing the meat treatment composition in the form of a ready to use composition (‘040, [0029]). Gutzmann in view of Uno discloses that the organic acid component is present in an amount of about 0.01wt% to about 15wt% (‘040, [0029]) and that the composition comprises the nonionic surfactant and thickener (‘040, [0046], [0047], [0054]). Therefore, it is obvious that Gutzmann in view of Uno teaches providing the nonionic surfactant, the organic acid and the thickening agent in a combined amount of at least 0.5 wt%. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann et al. US 2014/0113040 in view of Uno et al. US 2006/0078077 in view of Andrews US 2005/0084471.
Regarding claims 6 and 7, claims 6 and 7 differs from Gutzmann in view of Uno in the recitation that the organic acid and nonionic surfactant are present in a weight ratio of 300/1- 10/1 and 250/1-20/1.
Andrews teaches a meat treatment composition and that in most compositions surfactants are used in amounts such as about 0.001-1wt %, preferably 0.01 wt% -0.5 wt% ([0122]). It would have been obvious to one of ordinary skill in the art to modify the composition of Gutzmann in view of Uno to comprise the surfactant in amounts which surfactants are commonly used in similar compositions in the art as taught by Andrews, since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness (MPEP 2141.III.C). Since Gutzmann already teaches providing the organic acid in an amount of 0.01 wt% to about 15wt% ([0029]), Gutzmann in view of Uno in view of Andrews is seen to teach providing the organic acid and surfactant in a ratio such as 30/1 (15wt%organic acid/0.5wt%surfactant= 30/1).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann et al. US 2014/0113040 in view of Uno et al. US 2006/0078077 in view of Swart et al. US 2002/0192340.
Regarding claims 9 and 10, claims 9 and 10 differ from Gutzmann in view of Uno in the recitation that the organic acid and thickening agent are present in a weight ratio within 200/1-20/1 and 150/1-40/1.
Swart discloses it was common to thicken antimicrobial compositions and that in concentrated product or diluted form can be used in amounts ranging from about 100ppm (0.01%) to about 10wt% ([0064]). It would have been obvious to one of ordinary skill in the art to modify the composition of Gutzmann in view of Uno to comprise the thickener in amounts which thickeners are commonly used in similar compositions in the art as taught by Swart, since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness (MPEP 2141.III.C). Since Gutzmann already teaches providing the organic acid in an amount of about 1wt% to 50wt% in a concentrated composition ([0029]), Gutzmann in view of Uno in view of Swart is seen to teach providing the organic acid and thickening agent in a weight ratio of 100/1 (1wt% organic acid/0.01wt% thickening agent= 100/1).
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann et al. US 2014/0113040 in view of Uno et al. US 2006/0078077 in view of Andrews US 2005/0084471 in view of Swart et al. US 2002/0192340.
Regarding claim 11, Gutzmann in view of Uno discloses providing the meat treatment composition in the form of a concentrate ([0029]). Gutzmann in view of Uno discloses that the organic acid component is present in an amount of about 1wt% to about 50wt% (‘040, [0029]) and that the composition comprises the nonionic surfactant and thickener (‘040, [0046], [0047], [0054]).
Claim 11 differs from Gutzmann in view of Uno in the recitation that the nonionic surfactant is present in the concentrate in an amount of 0.2-2.5 wt%.
Andrews teaches a meat treatment composition and that in most compositions where the composition is a concentrated composition, surfactants are used in amounts such as about 1.0 -30wt% ([0122]), overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to modify the composition of Gutzmann in view of Uno to comprise the surfactant in amounts which surfactants are commonly used in similar compositions in the art as taught by Andrews, since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness (MPEP 2141.III.C).
Claim 11 differs from Gutzmann in view of Uno in view of Andrews in the recitation that the concentrate comprises thickening agent in an amount of 0.2-2.5 wt%.
Swart discloses it was common to thicken antimicrobial compositions and that in concentrated product or diluted form can be used in amounts ranging from about 100ppm (0.01%) to about 10wt% ([0064]), encompassing the claimed range. It would have been obvious to one of ordinary skill in the art to modify the composition of Gutzmann in view of Uno in view of Andrews to comprise the thickener in amounts which thickeners are commonly used in similar compositions in the art as taught by Swart, since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness (MPEP 2141.III.C). 
Regarding claim 13, Gutzmann in view of Uno discloses providing the meat treatment composition in the form of a ready to use composition (‘040, [0029]). Gutzmann in view of Uno discloses that the organic acid component is present in an amount of about 0.01wt% to about 15wt% (‘040, [0029]) and that the composition comprises the nonionic surfactant and thickener (‘040, [0046], [0047], [0054]). 
Claim 13 differs from Gutzmann in view of Uno in the recitation that the ready to use composition specifically comprises the nonionic surfactant in an amount of 0.01-0.5wt%.
Andrews teaches a meat treatment composition and that in most compositions surfactants are used in amounts such as about 0.001-1wt %, preferably 0.01 wt% -0.5 wt% ([0122]). It would have been obvious to one of ordinary skill in the art to modify the composition of Gutzmann in view of Uno to comprise the surfactant in amounts which surfactants are commonly used in similar compositions in the art as taught by Andrews, since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness (MPEP 2141.III.C).
Claim 13 differs from Gutzmann in view of Uno in view of Andrews in the recitation that the ready to use composition comprises thickening agent in an amount of 0.01-0.5 wt%.
Swart discloses it was common to thicken antimicrobial compositions and that in concentrated product or diluted form can be used in amounts ranging from about 100ppm (0.01%) to about 10wt% ([0064]), encompassing the claimed range. It would have been obvious to one of ordinary skill in the art to modify the composition of Gutzmann in view of Uno in view of Andrews to comprise the thickener in amounts which thickeners are commonly used in similar compositions in the art as taught by Swart, since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness (MPEP 2141.III.C). 
Regarding claim 14, claim 14 is rejected for the same reasons given above as for claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792